Citation Nr: 1808643	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to May 15, 2014 (excluding a period of temporary total evaluation from June 1, 2013, to August 1, 2013), and 70 percent disabling from May 15, 2014, to June 17, 2016.

2.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

(The issue of the Veteran's entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, is the subject of a separate decision.)




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from July 2010, April 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the July 2010 rating decision, the RO denied a rating in excess of 10 percent for PTSD.  Before the appeal was certified to the Board, in a June 2012 rating decision, the RO increased the rating for PTSD to 30 percent, effective from April 28, 2010, which was the date of receipt of the Veteran's claim for an increased rating.  In an April 2014 rating decision, the RO granted a temporary total evaluation for PTSD for a hospitalization over 21 days, effective from June 1, 2013, to August 1, 2013.  Thereafter, a 30 percent rating was assigned, effective from August 1, 2013.  In a May 2014 rating decision, the RO increased the rating for PTSD to 70 percent, effective from May 15, 2014.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  

In a September 2017 rating decision, the RO increased the rating for PTSD to 100 percent, effective from June 17, 2016.  Accordingly, as the Veteran was granted the maximum schedular evaluation as of June 17, 2016, the issue of entitlement to an increased evaluation since that date is no longer on appeal, and no further consideration is necessary.

In the April 2014 rating decision, the RO denied service connection for bladder cancer.  

In the September 2014 rating decision, the RO denied entitlement to TDIU.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  

A review of the record indicates that the Veteran was originally represented in this appeal by the American Legion.  In August 2012, he revoked power of attorney in favor of that organization and appointed the Disabled American Veterans as his representative.  In May 2015, the Veteran revoked power of attorney in favor of the Disabled American Veterans and indicated that he wished to proceed pro se.

In June 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the issues of entitlement to additional vocational rehabilitation training benefits under Chapter 31, Title 38, United States Code, is the subject of a separate decision. See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(3) (providing that because they differ from issues so greatly, separate decisions shall be issued in vocational rehabilitation cases in order to produce more understandable decision documents).

The issues of entitlement to service connection for bladder cancer and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD has been productive of occupational and social impairment in most areas, but not total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 14, 2014 (excluding a period of temporary total evaluation from June 1, 2013, to August 1, 2013, the criteria for an increased rating of 70 percent, but not higher, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From May 14, 2014, to June 17, 2016, the criteria for an increased rating greater than 70 percent for PTSD have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran has raised not any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran has contended that he is entitled to an increased evaluation for his service-connected PTSD.  He is currently assigned a 30 percent evaluation prior to May 15, 2014, and a 70 percent evaluation from May 15, 2014, to June 17, 2016, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  As noted above, he has been granted the maximum schedular evaluation since June 17, 2016.

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a higher initial rating for PTSD.  The Board finds that the disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is more consistent with a 70 percent rating throughout the period on appeal.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Throughout the appeal, the Veteran has reported that he had social impairment.  Specifically, during an April 2010 VA psychology consultation, the Veteran reported that he lived with two of his three sons.  He indicated that his third son lived with his mother in Africa.  He related that he was married between 1993 and 1995, that he was legally separated in 2004, and that his wife had recently filed for divorce.  During a June 2010 VA examination, the Veteran reported that he had been married four times and that he was separated from his fourth wife.  He stated that he was enrolled in a Domestic Violence course and that the Department of Human Services had been involved in his household due to suspected child abuse.  He denied any police involvement or legal trouble due to abuse, but he had reported abuse towards his girlfriend and children to other providers.  The VA examiner noted that the Veteran's relationships were fraught with conflict and that the Veteran clearly had anger management issues.  In June 2011, the Veteran reported to a VA emergency department with complaints of homicidal and suicidal ideation.  He had been having a domestic dispute for two weeks, and he began having thoughts of killing his significant other and himself with a gun.  In an April 2013 VA PTSD screening assessment, the Veteran noted a history of anger problems in four marriages that ended due to fighting.  He endorsed a history of violence and stated that he had physical altercations and domestic violence in his marriages.  He also related that he was reported to Child Protective Services for leaving marks on his son's back three years earlier.  The Veteran reported that he was hospitalized in an inpatient program in June 2011 for domestic relationship problems and substance abuse.  He completed a substance abuse residential rehabilitation treatment program in July 2011.  

During the June 2010 VA examination, the Veteran also indicated that he had few friends.  He reported that he avoided crowds, celebrated holidays at home, and avoided most restaurants and all concerts.  He stated that his children often wanted to attend events that made him anxious.  He struggled to find activities for the kids that did not involve social situations that triggered his anxiety.  In an April 2013 PTSD assessment, the Veteran stated that he isolated himself other than taking care of his sons and going to the YMCA.  He avoided crowds because they made him nervous.  He described himself as a loner, and he related that he worried that his lifestyle was impacting his sons because they did little outside of the home.  He reported that he had a family membership at the YMCA, he took his sons to and from school, and he enjoyed reading and watching sports on television.  He indicated that he had no friends and that he was concerned that his sons were just like him and had few friends.  

During a May 2014 VA examination, the Veteran described his relationship as nonexistent with his oldest son.  He stated that his son graduated from high school, moved out, joined the Navy, and lived in Japan.  He reported that he had a two year-old son that he had not met.  He indicated that his son lived with the child's mother, who was his wife.  He related that they had been separated since 2004 and that family members were trying to coax them back together, but he did not think that getting back together was the right thing to do.  The Veteran stated that he did not have any friends, did not make friends, and did not hang out with other people.  He reported that he spent time with his 14 year-old and 18 year-old sons and that they stayed to themselves.  He indicated that they watched movies or went swimming.  The Veteran related that he was considering going to church as a social outlet for himself and his son.  He reported that he continued to blow up on his boys and screamed at them for little things.  In addition, during the March 2015 hearing, the Veteran testified that he had four divorces and four families.  He related that he did not have any friends and that he was unable to get along with anyone.  

As to occupational impairment, the Veteran has indicated that he had retired in 2009.  During the June 2010 VA examination, the Veteran reported that he had retired in 2009 due to eligibility by age or duration of work.  He was formerly a case manager for Catholic Relief Services for four years.  His previous jobs included working for a domestic energy company and for a private energy company in Senegal, West Africa, for six years.  However, during an April 2010 VA psychology consultation, he indicated that he was pursuing a master's degree in teaching.  During the May 2014 VA examination, the Veteran reported that he was retired and received Social Security benefits.  He stated that he wanted to go back to school, but it did not work out well due to money problems.  He indicated that he wanted to be a teacher, but his foundation was not strong enough in things like working with computers.  The Veteran related that he taught when he was young and that he would like to try to teach again.  He indicated that he wanted to get into the work force to meet people.  

As to symptoms, during the June 2010 VA examination, the examiner indicated that the Veteran's judgment and insight were impaired because he did not understand the outcome of his behavior and he only partially understood that he had a problem.   In June 2011, the Veteran reported to a VA emergency department with complaints of homicidal and suicidal ideation.  He had been having a domestic dispute for two weeks, and he began having thoughts of killing his significant other and himself with a gun.  During the May 2014 VA examination, the Veteran reported that he cried over nothing, and he tried to avoid the VA facility because it reminded him of his war experiences.  He stated that he had lots of negative thoughts and had suicidal thoughts without a plan at times.  The examiner noted that the Veteran had a depressed mood, anxiety, chronic sleep impairment, an inability to establish and maintain effective relationships, suicidal ideation, and neglect of personal appearance and hygiene.  During the March 2015 hearing, the Veteran stated that he had nightmares and he had difficulty sleeping.   He also indicated that he drank and used to drugs to make himself feel better.  He described continuous panic and continuous use of drugs and alcohol for self-medication.

Moreover, the May 2014 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  

Based on the foregoing, the Board finds that the Veteran has had occupational and social impairment with deficiencies in most areas throughout the appeal period.  Therefore, a 70 percent evaluation is warranted for PTSD for the entire period remaining on appeal.

Nevertheless, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 100 percent rating or higher during the appeal period.  To the extent these symptoms may be shown or argued, the Board emphasizes that the Veteran's PTSD has not been shown to be productive of total occupational and social impairment to warrant a 100 percent rating. 

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board emphasizes that a 100 percent disability evaluation requires both total social and occupational impairment. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In this regard, the Board acknowledges the Veteran's lay statements regarding the severity of his symptoms.  However, throughout the appeal period, the Veteran has not been shown to have both total occupational or social impairment.  

As to social impairment, the evidence suggests that the Veteran maintained relationships with some of his family throughout the appeal period.  Specifically, he stated that he lived with his sons during the appeal period.  He also indicated throughout the appeal period that he was his sons' sole provider and that they regularly watched television and movies and went swimming at the YMCA together. Thus, although he has significant social impairment, the evidence shows that the Veteran has maintained relationships with some family members throughout the appeal period.  As such, it cannot be said that the Veteran has had total social impairment.  

Concerning occupational impairment, the evidence suggests that the Veteran may have had some degree of occupational impairment; however, the evidence also shows that he was retired throughout the appeal period and that he did attempt to go back to school during the appeal.  Thus, it cannot be said that the Veteran has had total social impairment.  

The Veteran's PTSD symptoms, when taken together, do not more nearly approximate both total social and total occupational impairment as required to warrant a 100 percent rating. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 100 percent have not been met or approximated during this period on appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In reaching this determination, the Board also acknowledges that the Veteran has been assigned GAF scores ranging from 50 to 60.  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  GAF scores assigned are but one factor for consideration in a rating, but the Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 70 percent for the appeal period.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 70 percent disability rating for the entire appeal period.  Overall, the Veteran has not demonstrated a level of impairment consistent with the criteria for a total evaluation. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for a total evaluation have not been met or approximated at any time during the appeal period. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against a rating in excess of 70 percent for PTSD for the period prior to June 17, 2016.  As such, the benefit-of-the-doubt rule does not apply. Gilbert, 1 Vet. App. at 53.


ORDER

For the period prior to June 17, 2016 (excluding a period of temporary total evaluation from June 1, 2013, to August 1, 2013), an increased rating of 70 percent, but no higher, is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

In November 2017, the Veteran requested additional time to obtain a private medical opinion to support his claim for service connection for bladder cancer due to herbicide exposure.  He stated that he was scheduled for appointments with private physicians concerning this matter in late December 2017.  There are no additional private medical treatment records or opinions associated with the record.  In fact, there was no evidence associated with the record dated after December 12, 2017.  Therefore, on remand, the AOJ should request that the Veteran complete the necessary authorization for VA to obtain records from the private physicians.  

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claim remanded herein. Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final disposition of that claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bladder cancer.  A specific request should be made for authorization to obtain any private medical opinions concerning the etiology of the Veteran's bladder cancer. See November 2017 correspondence.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran an additional VA examination or obtaining an additional VA medical opinion as to the nature and etiology of the Veteran's bladder cancer. 

3.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues remaining on appeal.  If the benefits sought are not granted, the Veteran and any representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


